DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The amendment to Claim 1 is acknowledged.
The amendment overcomes the outstanding rejections.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I, II, III, and IV, as set forth in the Office action mailed on 8/9/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/9/2019 is withdrawn.  Claims 2, 3, and 8-10, directed to between Inventions I, III, and IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Wolski (US 2015/0279035 A1) is the closes prior art and discloses a sensor calibration target surface assembly (Figs 1-3, abstract, [0007]-[0011], Figs. 1-3 enclosed below with additional markings for a better understanding of the interpretation) configured for sensor calibration relative to a common frame of reference (the common frame of reference is arbitrary, but is chosen with an origin as the point shown in red, i.e. the projection of the center point of the camera 12 lens on the floor 18), the sensor calibration target surface assembly comprising: 
a first surface (board 14, see Figs. 1 and 2) disposed at a first predefined depth respective to the common frame of reference (R1 of Fig. 1, corresponding to horizontal distance R1 from a first camera target board 14 to the camera), the first surface bearing a first set of indicia (CP1 in Fig. 1, bull’s-eye in Fig. 2) at respective first heights (center of 14, CP1, has a known height from the floor, [0007], [0010]) and having respective first predefined shifts (size of bull’s-eye in Fig. 2), wherein each of the first heights and first predefined shifts are respective to the common frame of reference (the board 14 has a fixed vertical location, [0007] and the size of the bull’s-eye in Fig. 2 in the shift direction is respective to the arbitrary reference frame), and each of the first indicia corresponding to first height (14 has a known height from the floor, [0007], [0010]); and
a second surface (board 16, see Figs 1 and 3) disposed at a second predefined depth respective to the common frame of reference (R2 of Fig. 1, corresponding to the horizontal distance R2 from a second camera target board 16 to the camera), the second surface bearing a second set of indicia (one of the upper black squares, or one of lower black squares, or a combination of one upper and one diagonally adjacent lower black squares in Fig. 3) and a third set of indicia identical to the second set of indicia (another one of the upper black squares, or another one of lower black squares, or a combination of another one upper and another one diagonally adjacent lower black squares in Fig. 3), each indicia within the second set of indicia and the third set of indicia disposed at a respective second height (center of 16, CP2, has a known height from the floor, [0007], [0010]) and having respective second predefined shift (width of a square or of two squares, in Fig. 3, positions of points are indicated via various shapes, patterns, etc., provided on the board 16, such as lines, bull's-eye patterns, etc. For example, the board 16 shown in FIG. 3 includes a checkerboard pattern, [0008]), wherein each indicia within the second set of indicia and the third set of indicia corresponding to second height (16 has a known height from the floor, [0007], [0010]), each of the respective second height and the respective second predefined shifts are respective to the common frame of reference (the board 16 has a fixed vertical location, [0007] and the size of the squares in Fig. 3 in the shift direction is respective to the arbitrary reference frame), wherein the common frame of reference includes orthogonal depth, height, and shift dimensions (Fig. 1, also shown below, the depth is horizontal on Fig. 1, the distance to the boards 14 and 16; the height is the vertical distance in Fig. 1, or how far from floor 18; the shift is in and out of the page of Fig. 1, corresponding to the direction along the writing of “FIG. 2” in Fig. 2 and the writing of “FIG. 3” in Fig. 3, orthogonal to the first two); however, it is silent regarding the amended limitations..

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a sensor calibration target surface assembly comprising a second surface disposed at a second predefined depth respective to the common frame of reference, the second surface bearing a second set of indicia and a third set of indicia, wherein the first set of indicia, the second set of indicia and the third set of indicia are identical, each indicia within the second set of indicia and the third set of indicia disposed at the respective first height and having a respective second predefined shift, wherein each indicia within the second set of indicia and the third set of indicia encoding the corresponding first height, each of the respective first height and the respective second predefined shifts are respective to the common frame of reference, wherein the common frame of reference includes orthogonal depth, height, and shift dimensions.in combination with the rest of the limitations of the above claims.
Claims 2, 3, and 5-10 are allowable at least based upon their dependence on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2012/0268579 A1 discloses calibration assemblies and methods for use with an imaging system to include an interface for constraining engagement with an imaging system.
US 2014/0247354 A1 discloses a calibration system for a multi-camera vision system of a vehicle including a plurality of calibration targets that include a patterned array of markings, such as colored or black/white or shaded markings or dots, disposed at forward, rearward and/or sideward regions of the vehicle.
US 2018/0082486 A1 disclose methods of encoding information.
US 9,940,535 B1 is the parent application disclosing the method of using the claimed device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.
xaminer interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877